 1   James F. Lewin (SBN 140268)
     Renee M. Parker (SBN 256851)
 2   THE MORTGAGE FIRM, PLC
     27455 Tierra Alta Way, Suite B
 3
     Temecula, California 92590
 4   Telephone: (619) 465-8200
     Facsimile: (951) 225-4073
 5   TMLF File No. 155663
 6   Attorneys for Objecting Secured Creditor, REAL TIME RESOLUTIONS, INC. as agent for THE
     BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE
 7
     CERTIFICATEHOLDERS OF CWHEQ REVOLVING HOME EQUITY LOAN TRUST, SERIES
 8   2007-D

 9                              UNITED STATES BANKRUPTCY COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11
     In re:                                               Case No. 20-51306
12
     OMER KASSA,                                          OBJECTION TO DEBTORS’ CHAPTER 11
13   aka ALEBACHEW KASSA,                                 PLAN OF REORGANIZATION DATED
     dba H&O, INC.,                                       DECEMBER 2, 2020
14

15                   Debtors.
                                                          Hearing:
16                                                        Date:    January 14, 2021
                                                          Time: 10:00 a.m.
17                                                        Place: Video Conference
18
19
              Secured Creditor, REAL TIME RESOLUTIONS, INC. as agent THE BANK OF NEW
20
     YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE
21
     CERTIFICATEHOLDERS OF CWHEQ REVOLVING HOME EQUITY LOAN TRUST, SERIES
22
     2007-D (“Creditor”), hereby objects to confirmation of the Combined Plan of Reorganization and
23
     Disclosure Statement Dated December 2, 2020, filed December 2, 2020 as Docket No. 41 (the
24
     “Plan”) by Debtor OMER KASSA (“Debtor”). In support of its objection, Creditor alleges as
25
     follows:
26
     ///
27

28
                                                      1
Case: 20-51306     Doc# 50      Filed:   OBJECTION TO
                                         12/29/20     CHAPTER
                                                   Entered:   11 PLAN14:22:35
                                                            12/29/20              Page 1 of 6
 1      I. FACTUAL BACKGROUND:
 2          On September 1, 2020, Debtors filed Case No. 20-51306, under Chapter 11 of the

 3   Bankruptcy Code, in the Northern District of California.

 4          On or about April 25, 2007 Debtor executed a Home Equity Credit Line Agreement and

 5   Disclosure Statement having an initial credit limit of $200,000.00 and payable to Countrywide

 6   Home Loans, Inc. (the “Note”). The interest rate is variable, with a maximum rate of 10.500%; on

 7   the date of filing the interest rate was 5.500%. A true and correct copy of the Note will be filed with

 8   Creditor’s proof of claim.

 9           The Note is secured by a perfected Deed of Trust (“Deed of Trust”) dated April 25, 2007 for

10   the real property commonly known as and located at 3712 UNDERWOOD DR APT 1, SAN JOSE,

11   CA 95117 (the “Property”), executed by Debtor and Hirut L Kassa (“Kassa” singularly) as husband

12   and wife, and recorded in the Office of the Santa Clara County Recorder on or about May 2, 2007 as

13   Instrument No. 19409016. A true and correct copy of the Deed of Trust will be filed with Creditor’s

14   proof of claim

15          Debtors’ Plan states Debtor feels the loans he obtained were predatory (Dkt. 41, Pg. 10) and,

16   as a result, Debtor never made any payments to Creditor after the payment due October 25, 2008.

17          Debtor states Creditor’s lien is wholly secured and that the Property is his primary residence

18   (Dkt. 41, generally). The Plan lists Creditor as a Class 1B Claimant, stating Debtor intends to

19   reorganize by adjusting the loan terms to a new 40-year fixed loan at 2.00% with payments of

20   $1,059.00 per month starting after the effective date of the Plan (Dkt. 41).

21          Debtor blames others for a loan he actively and specifically obtained, has no reasoning for

22   retaining the cash draws he personally took on this loan, and takes no responsibility for the failure to

23   tender payments to Creditor or its predecessors even before he felt the loan somehow no longer

24   required him to tender any payments (Dkt. 41, Pg. 10.).

25      II. LEGAL ARGUMENTS:
26          The Bankruptcy Code sets forth the requirements for confirmation of a Chapter 11 plan. The

27   Plan here, as proposed, does not meet these requirements and cannot be confirmed.

28
                                                        2
Case: 20-51306        Doc# 50     Filed:   OBJECTION TO
                                           12/29/20     CHAPTER
                                                     Entered:   11 PLAN14:22:35
                                                              12/29/20                Page 2 of 6
 1      A. The Plan Fails to Provide for Appropriate Payment and/or Adequate Protection of the
           Secured Claim
 2
            Creditor’s lien is, by Debtors’ own admission, wholly secured. 11 U.S.C. § 1129(b)(2)(A)
 3
     requires, among other things, that the holders of secured claims to retain their lien and receive
 4
     payments of at least the value of their claims.
 5
            Here, the Plan impermissibly modifies the Note by changing the type of agreement from an
 6
     adjustable-rate loan with a maximum of 10.500% to a fixed-rate of merely 2.00%; Debtor not only
 7
     sets an interest rate that is not only well below the amount Debtor agreed to pay in the Note, but one
 8
     that is also well below the market rate for a similar loan.
 9
            The Plan also impermissibly extends the loan term beyond the repayment terms to which
10
     Debtor agreed. The original loan term was a repayment period of 180 months after the draw period
11
     ended; the draw period would likely be 60 months since Debtor’s severe default when the draw
12
     period ended would not allow for renewal of another 60 month period at the end of the first 60-
13
     month term. Debtor proposes a FOURTY year payment period on a Note with approximately 7 years
14
     remaining on a 20 year loan term (2007, plus 60 months, plus 180 months = maturity date in 2027).
15
            Debtor also proposes onerous default terms in the Plan. Specifically, “Material Default” is
16
     defined as missing a payment after the tenth day it was due, which is fair enough. However, Debtor
17
     then states he is entitled to at least 30 days to cure the default without limitation on how many
18
     defaults he can incur (Dkt. 41, Part 6(c)). Under these terms Debtor could technically default every
19
     month and then require written notices from creditors, which incurs legal fees, for each of these
20
     defaults. Debtor also requires a creditor to reopen the instant bankruptcy if it is closed, file a motion
21
     to dismiss or convert the instant bankruptcy to Chapter 7, or seek stay relief (Dkt. 41, Part 6(d)).
22
     This is prior to creditors having any ability to then proceed with the required foreclosure steps.
23
            Creditor does not agree to these terms. “A review of the legislative history leads us to
24
     conclude that a debtor, in structuring a proposal of adequate protection for a secured creditor,
25
     ‘should as nearly as possible under the circumstances of the case provide the creditor with the value
26
     of his bargained for rights.’ American Mariner, 734 F.2d 426 at 435 (9th Cir. 1984). … whether
27
     adequate protection exists in a given case depends upon the nature of the collateral and the nature of
28
                                                         3
Case: 20-51306      Doc# 50      Filed:   OBJECTION TO
                                          12/29/20     CHAPTER
                                                    Entered:   11 PLAN14:22:35
                                                             12/29/20                  Page 3 of 6
 1   the debtor's proposed use of that collateral.” In re Bear River Orchards, 56 B.R. 976, 979 (Bankr.

 2   E.D. Cal. 1986). “In order to encourage reorganization, the courts must be flexible in applying the

 3   adequate protection standard. This flexibility, however, must not operate to the detriment of the

 4   secured creditor's interest.” Id. at 978.

 5       B. The Plan is Not Feasible

 6           11 U.S.C. § 1129(a)(1) provides that a court shall confirm a plan only if it complies with the
 7   applicable provisions of the bankruptcy code. “[W]here a plan is on its face nonconfirmable, as a
 8   matter of law, it is appropriate for the court to deny approval of the disclosure statement describing
 9   the nonconfirmable plan.” In re Silberkraus, 253 B.R. 890, 899 (Bankr.C.D.Cal.2000); see also 7
10   Alan N. Resnick & Henry J. Sommer, Collier on Bankruptcy ¶ 1125.03[4] at 1125–23 (16th ed.
11   2011) (“most courts will not approve a disclosure statement if the underlying plan is clearly
12   unconfirmable on its face”) (citations omitted). One court described this obligation in strong terms:
13   “If, on the face of the plan, the plan could not be confirmed, then the Court will not subject the estate
14   to the expense of soliciting votes and seeking confirmation.” In re Pecht, 57 B.R. 137, 139
15   (Bankr.E.D.Va.1986). “Not only would allowing a nonconfirmable plan to accompany a disclosure
16   statement, and be summarized therein, constitute inadequate information, it would be misleading and
17   it would be a needless expense to the estate.” Id.
18           Pursuant to 11 U.S.C. §1129(a)(11), the Court is required to find that “confirmation is not
19   likely to be followed by the liquidation or the need for further financial reorganization of the
20   debtor....” In re Pizza of Hawaii, Inc., 761 F.2d 1374, 1382 (9th Cir. 1985). Under the Second
21   Circuit decision of Chase Manhattan Mortgage and Realty Trust v. Bergman (In re Bergman), 585
22   F.2d, 1171, 1179 (2nd Cir. 1978), the Court stated:
23           Under the test of feasibility, the court “used the probability of actual performance
             of the provisions of the plan. Sincerity, honest, and willingness are not sufficient
24
             to make a plan feasible, and neither are visionary promises. The test is whether
25           the things which are to be done after confirmation can be done as a practical
             matter under the facts.”
26
             The Ninth Circuit is consistent in determining whether a Plan meets the requirements of
27
     Section 1129(a)(11), wherein it stated, “the bankruptcy court has an obligation to scrutinize the plan
28
                                                          4
Case: 20-51306      Doc# 50      Filed:   OBJECTION TO
                                          12/29/20     CHAPTER
                                                    Entered:   11 PLAN14:22:35
                                                             12/29/20                  Page 4 of 6
 1   carefully to determine whether it offers a reasonable prospect of success and is workable.” In re

 2   Pizza of Hawaii, 761 F.2d at 1382. To establish feasibility, the plan proponent must demonstrate

 3   concrete evidence of a sufficient cash flow to fund and maintain both its operations and obligations

 4   under the Plan. S &P, Inc. v. Pfeifer, 189 B.R. 173, 183 (N.D. 1995) (quoting In re SM 104 Ltd., 160

 5   B.R. 202, 234 (Bankr. S.D. Fla. 1993)).

 6          The burden is completely on Debtor to show reorganization is in prospect. 11 U.S.C. §

 7   362(g); United Savings Ass’n of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365,

 8   375-76 (1988). Under the standard set by the Supreme Court in Timbers, in order to establish that

 9   reorganization is in prospect, Debtor is required to demonstrate a “reasonable possibility of a

10   successful reorganization within a reasonable time.” Id. At 376. Debtor is required to do more than

11   merely assert he can reorganize if only given the opportunity to meet the Timbers standard. See e.g.,

12   Am. State Bank v. Grand Sports, Inc., 86 B.R. 971, 975 (Bankr.N.D.Ill 1988).

13          Here, Debtor fails to establish that he will be able to comply with the Plan. Specifically,

14   Debtors’ disposable income is already negative $342.43 per month (Dkt. 29, Amend. Sched. J),

15   inclusive of the rental income derived from all units of the Property plus his employment income.

16          Post-petition payments to the lienholder senior to Creditor are $4,279.57. See, Claim No. 2-1

17   on the Claims Register herein (the “Nationstar Claim”); see also, Docket No. 41 at Pg. 2. Debtor

18   only provides for $4,758.00 in post-petition mortgage payments in Amended Schedule J (Dkt. 29),
19   which clearly does not incorporate payments to Creditor. This means Debtor has understated his

20   disposable monthly income by $1,575.61 ($4,758.00 - $4,279.57 to senior lienholder - $2,054.04

21   (variable) to Creditor). The monthly disposable income amount negatively increases to

22   approximately -$1,918.04 (<$342.43 - $1,575.61 = <$1,575.61>).

23          Even calculating the monthly disposable income using the proposed half-payment to

24   Creditor, Debtor will still fall short every single month by an additional -$580.57 ($4,758.00 -

25   $4,279.57 senior lienholder - $1,059.00 proposed to Creditor = <$580.57>). The negative monthly

26   disposable income amount in this instance is still increased to -$923.00 even with the proposed

27   partial payment (<$342.43> - $580.57 - <$580.57>).

28
                                                      5
Case: 20-51306     Doc# 50     Filed:   OBJECTION TO
                                        12/29/20     CHAPTER
                                                  Entered:   11 PLAN14:22:35
                                                           12/29/20                 Page 5 of 6
 1     III CONCLUSION

 2          It is respectfully requested that confirmation of the Combined Plan of Reorganization and
 3   Disclosure Statement Dated December 2, 2020 proposed by the Debtor be denied. The Plan falls
 4   short of the requirements to approve a disclosure statement or confirm a Chapter 11 plan, and based
 5   on the documentation before this Court the Plan can never be feasible.
 6          WHEREFORE, Creditor prays as follows:
 7          1.     That confirmation of the proposed Plan be denied; and
 8          2.     For such other and further relief as this Court deems proper.
 9                                         Respectfully submitted,
     DATED: December 29, 2020                    THE MORTGAGE LAW FIRM, PLC
10

11
                                           BY:   /s/ Renee M. Parker
12                                               Renee M. Parker, Esq.,
                                                 Attorneys for Secured Creditor,
13                                               REAL TIME RESOLUTIONS, INC. as agent for
                                                 THE BANK OF NEW YORK MELLON FKA THE
14
                                                 BANK OF NEW YORK, AS TRUSTEE FOR THE
15                                               CERTIFICATEHOLDERS              OF CWHEQ
                                                 REVOLVING HOME EQUITY LOAN TRUST,
16                                               SERIES 2007-D
17

18
19

20

21

22

23

24

25

26

27

28
                                                      6
Case: 20-51306     Doc# 50     Filed:   OBJECTION TO
                                        12/29/20     CHAPTER
                                                  Entered:   11 PLAN14:22:35
                                                           12/29/20                Page 6 of 6
